EXHIBIT (q)(22) POWER OF ATTORNEY We, the undersigned officers and Trustees of Inflation-Linked Securities Portfolio, a Massachusetts business trust, do hereby severally constitute and appoint Barbara E. Campbell, Thomas E. Faust Jr., Maureen A. Gemma and Frederick S. Marius, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to such Registration Statement filed by Eaton Vance Special Investment Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Thomas H. Luster President and Principal February 8, 2010 Thomas H. Luster Executive Officer /s/ Barbara E. Campbell Treasurer and Principal Financial February 8, 2010 Barbara E. Campbell and Accounting Officer /s/ Benjamin C. Esty Trustee February 8, 2010 Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee February 8, 2010 Thomas E. Faust Jr. /s/ Allen R. Freedman Trustee February 8, 2010 Allen R. Freedman /s/ William H. Park Trustee February 8, 2010 William H. Park /s/ Ronald A. Pearlman Trustee February 8, 2010 Ronald A. Pearlman /s/ Helen Frame Peters Trustee February 8, 2010 Helen Frame Peters /s/ Heidi L. Steiger Trustee February 8, 2010 Heidi L. Steiger /s/ Lynn A. Stout Trustee February 8, 2010 Lynn A. Stout /s/ Ralph F. Verni Trustee February 8, 2010 Ralph F. Verni
